Exhibit 10.41
FIRST AMENDMENT
TO
REVOLVING PROMISSORY NOTE
     THIS FIRST AMENDMENT TO REVOLVING PROMISSORY NOTE, entered into on
December 23, 2009 (this “Amendment”), is made to the Revolving Promissory Note
dated November 10, 2005 (the “Original Note”), in the maximum available
principal amount of $1.0 billion, executed by Clear Channel Outdoor Holdings,
Inc., a Delaware corporation (“Maker”), as maker thereof, payable to the order
of Clear Channel Communications, Inc., a Texas corporation (“CCU”).
     Recitals. CCU, as the current legal and equitable owner and holder, and the
payee, of the Original Note, and Maker desire to amend the Original Note (i) to
extend the maturity date of the Note and (ii) to amend the Contract Rate payable
on the Note, with such new Contract Rate being applicable as of the date hereof.
Now, therefore, in consideration of the premises, covenants and agreements
herein contained, and for other good and valuable consideration, the receipt,
sufficiency and reasonably equivalent value of which are acknowledged by the
parties hereto, Maker and CCU agree as follows:
     SECTION 1. Definitions. Capitalized terms used but not defined herein have
the meanings and uses assigned in the Original Note, and the term “Note” when
used in this Amendment means the Original Note, as amended hereby.
     SECTION 2. Amendments.
     2.1. The first sentence of the Original Note is hereby amended by replacing
“August 10, 2010” with “December 15, 2017”.
     2.2. The term “Contract Rate” as defined and used in the Original Note is
hereby amended and restated in its entirety to read as follows:
     “‘Contract Rate’ means a variable per annum rate of interest equal to the
weighted-average interest rate on the outstanding Refinancing Notes, as such
weighted-average cost is determined by CCU from time to time and for each
applicable period under this Note. A certificate of CCU as to such
weighted-average cost for any period shall be conclusive proof of such cost,
absent manifest error in the mechanical calculation thereof.”
     2.3. The term “Refinancing Notes” is inserted in the proper alphabetical
order in the “definitions” section to read as follows:
     “‘Refinancing Notes’ means (a) up to (i) $500,000,000 of Series A Senior
Notes due 2017 (the “CCWH Series A Notes”) and (ii) $2,000,000,000 of Series B
Senior Notes due 2017 (the “CCWH Series B Notes” and, collectively with the CCWH
Series A Notes, the “CCWH Notes”) issued by Clear Channel Worldwide Holdings,
Inc., a Nevada corporation (“CCWH”) and an indirect wholly-owned subsidiary of
Maker, and (b) any term loans or debt securities issued to refinance a
significant portion of the CCWH Notes.”

 



--------------------------------------------------------------------------------



 



     SECTION 3. Representations and Warranties. Maker represents and warrants to
CCU that Maker’s representations and warranties set forth in the Original Note
are true and correct in all material respects as if made on the date hereof and
on the effective date hereof, except as they may specifically relate to an
earlier date.
     SECTION 4. Continuing Effect of Original Note. Each of the Original Note
and the other Subject Documents, as amended hereby, is hereby ratified and
confirmed in all respects, and all references to the “Note” in the Original Note
or any other Subject Document shall mean the Original Note, as amended hereby.
This Amendment shall not constitute an amendment of, or waiver with respect to,
any provision of the Original Note not expressly referred to herein and shall
not be construed as an amendment, waiver or consent to any action on the part of
any party hereto that would require an amendment, waiver or consent of CCU
except as expressly stated herein.
     SECTION 5. Governing Law. This Amendment shall be governed by, and
construed and interpreted in accordance with, the law of the State of Texas.
     SECTION 6. Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of Maker and CCU and their respective successors and
assigns permitted by the Note, except Maker may not assign or otherwise transfer
any of its rights or obligations hereunder other than as provided in the Note.
     SECTION 7. Counterparts. This Amendment may be executed in any number of
counterparts, and by each party hereto on separate counterparts, each of which
counterpart when so executed shall be an original, but all such counterparts
taken together shall constitute one and the same instrument. A counterpart
signature page delivered by fax or internet transmission shall be as effective
as delivery of an originally executed counterpart.
[Remainder of Page Left Intentionally Blank]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
on, and effective as of, the date first set forth above.

     
 
  MAKER:
 
   
 
  Clear Channel Outdoor Holdings, Inc.
 
   
 
   /s/ Randall T. Mays
 
   
 
  Name: Randall T. Mays
 
  Title: Chief Financial Officer
 
   
 
  PAYEE:
 
   
 
  Clear Channel Communications, Inc.
 
   
 
   /s/ Brian Coleman
 
   
 
  Name: Brian Coleman
 
  Title: Senior Vice President and Treasurer

First Amendment to “Due To CCU” Revolving Promissory Note

 